DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 and 24 refer to ‘the system of claim [15, 21, 24]’, but the parent claims are to methods rather than systems.  Suggested correction: change ‘system’ to ‘method’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘An all-optical ion loading technique for scalable microtrap architectures’ (Hendricks et al.) in view of US 2009/0321719 (Folman et al.), with ‘All-optical ion generation for ion trap loading (Sheridan et al.) used to show inherency.
Regarding claim 9, Hendricks et al. in view of Folman et al. discloses an ion-trap system comprising: an ion trap, wherein the plurality of electrodes defines a trapping region having a trapping-region depth (fig. 1, ‘ion trap’); a photo-ablation system comprising: (i) an ablation oven for holding a source material comprising atoms characterized by a first mass, wherein the ablation oven is configured to inhibit propagation of residue generated at the ablation oven to the ion trap (fig. 1, ‘calcium target’ and ‘skimmers’); (ii) the source material, wherein the source material is characterized by a plurality of isotopes that includes a first isotope having a first characteristic resonant frequency (fig. 1, ‘calcium target’, wherein ‘The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16].’ p. 2, right column); and (iii) an ablation laser that is configured to provide an ablation pulse to the source material (fig. 1, ‘ablation beam’, also ‘The ablation laser used in these experiments is a 1064nm pulsed Nd:YAG laser’ p. 2, right column), the ablation pulse having a first fluence that generates a plurality of atoms having velocities (‘The loading rate is found to be dependent on the ablation laser fluence. Rates as high as 125 ions per second have so far been observed, using a fluence of 240mJ/cm2 at a repetition rate of 25kHz’ p. 4, both columns); and a photo-ionization (PI) system configured to (1) enable excitation of a first neutral atom of the plurality thereof to a first excited state with a first 
Hendricks et al. does not explicitly disclose that the velocities are within a desired range that is less than or equal to a cutoff velocity that is based on the trapping-region depth and the first mass.  However, it is known at least from Sheridan et al that the atoms can only be trapped if the kinetic energy is less than or equal to the cutoff energy determined from the trapping depth (‘The trap depth, however, limits the range of the kinetic energy spectrum of the atomic beam which can be utilized for ion trap loading. If ionised within the trap centre, only ions with a kinetic energy below the depth of the trapping potential are confined’ p. 6, left column).  The cutoff velocity corresponding to this energy is determined by the atom mass.  The ions are trapped in Hendricks, and no cooling laser or other mechanism is present which would prevent atoms with velocities above the cutoff velocity from escaping the trap.  Therefore, at least some of the atoms must have velocities within a desired range that is less than or equal to a cutoff velocity.
Hendricks et al. does not disclose wherein the ion trap is a microfabricated surface-electrode ion trap comprising a substrate and a plurality of electrodes disposed on the substrate.  However, Folman et al. discloses such an ion-trap (fig. 1b, element 200).  What’s more, Hendricks discloses that the technique is scalable to such traps (‘The general technique can be scaled down in size in order to better integrate with 
Regarding claim 11, Hendricks et al. in view of Folman et al. discloses the system of claim 9 wherein the PI system includes a PI laser that is configured to provide each of the first and second photons (‘Atoms passing through the centre of the trap can be photoionised in a two-photon process by light at 272nm. The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16]. The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21].’ p. 2, right column).
Regarding claim 14, Hendricks et al. in view of Folman et al. discloses the system of claim 9, wherein the source material is characterized by a second fluence at which plasma generation at the source material is enabled, and wherein the first fluence is less than the second fluence (‘In brief, there are two distinct regimes in which nanosecond pulse laser ablation occurs, distinguished largely by the laser fluence …  Here we are principally concerned with the low fluence regime, in which thermal processes are dominant.’ P. 2, left column, and ‘With fluences less than or equal to about 600mJ/cm2 there are regions that are actually raised relative to the initial surface and it is impossible to precisely determine how much material has been removed. What is seen using optical microscopy is a series of raised and pitted regions that seems to be due to localised melting and redistribution of the metal surface. This would be consistent with a very low ablation rate resulting from a thermally driven process. It would appear from figure 3a that there is a threshold fluence at which the ablation rate .
Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks et al. in view of Folman et al. as applied to claim 9 above, and further in view of ‘All-optical ion generation for ion trap loading (Sheridan et al.).
Regarding claim 10, Hendricks et al. in view of Folman et al. discloses the system of claim 9 wherein the PI system includes: a first photo-ionization (PI) laser configured to provide the first photon, the first PI laser having a frequency that is equal to the characteristic frequency (‘Atoms passing through the centre of the trap can be photoionised in a two-photon process by light at 272 nm. The first step in this process is a resonant transition and hence it is isotope selective.’ Page 2, left column).
Hendricks et al. in view of Folman et al. does not disclose a second PI laser configured to provide the second photon.  However, Sheridan et al. discloses such a dual laser system (‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20]. Both laser beams are overlapped and collimated with a power of 500 µW for the 423 nm beam and 1 mW for the 375 nm beam.’ p. 2, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the two laser system of Sheridan et al. for the single laser set-up of Hendricks et al. so that ionization by non-resonant photons can be separately measured and 
Regarding claim 12, Hendricks et al. in view of Folman et al. disclose the claimed invention except for the ablation oven being configured such that it comprises a housing having a chamber for holding the source material and an aperture that enables optical and fluidic access to the chamber, and wherein the housing is electrically conductive and electrically grounded.
However, Sheridan et al. disclose an ablation oven with a housing that is having a chamber for holding the source material and an aperture that enables optical and fluidic access to the chamber, and wherein the housing is electrically conductive (‘The target is a solid cylinder of calcium metal mounted inside a stainless steel block. It is electrically isolated, so that a potential difference between the target surface and the collimation aperture plate can be applied.’ p. 757, left column). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the ablation oven of Sheridan et al. for the unspecified target holder of Hendricks and to electrically ground the housing so that any positive ions formed during ablation do not leave the ablation oven, as discussed in Sheridan et al. (‘This electric field can be used to prevent charged particles created through the ablation process from passing through the aperture, thus allowing us to analyse the composition of the atomic beam.’ p. 757, left column).
Regarding claim 13, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for the housing being configured to restrict the flow of agglomerated neutral atoms toward the trapping region.  However, Hendricks does disclose that accumulation of atoms in the trapping region is problematic for small ion traps (‘One of the most significant of these is the observation that the rate at which ions are heated has been measured to increase dramatically as the trap size is reduced. Experiments have measured the heating rate to vary with trap scale, r, as strongly as r-4 [8]. This increase is attributed to patch potentials due to the presence of contaminants on the trap electrodes. Often this contaminant material is deposited by the atom sources used to load ion traps [9].’ p. 1, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to configure the housing to restrict the flow of agglomerated neutral atoms toward the trapping region to prevent such contamination.
Claims 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘An all-optical ion loading technique for scalable microtrap architectures’ (Hendricks et al.) in view of US 2009/0321719 (Folman et al.), and ‘All-optical ion generation for ion trap loading (Sheridan et al.).
Regarding claim 15, Hendricks et al. discloses a method for trapping an ion, the method comprising: locating a source material in a housing of an ablation oven (fig. 2, ‘calcium target’); photo-ablating a first neutral atom from a source material with an ablation pulse having a fluence that it is sufficient to ablate at least one neutral atom from the source material without inducing a plasma discharge (‘In the ion trap setup, ions can be loaded into the trap by irradiating the calcium target with the ablation beam whilst the photo-ionising laser is operating continuously.’ P. 4, left column, wherein ‘It is 2 and the repetition rate is 25 kHz’ caption for figure 4, note that the determination step found the threshold to be 600 mJ/cm2
Hendricks et al. does not disclose that the ion trap is a microfabricated surface-electrode ion trap comprising a substrate and a plurality of electrodes disposed on the substrate.  However, Folman et al. discloses such an ion-trap (fig. 1b, element 200).  What’s more, Hendricks discloses that the technique is scalable to such traps (‘The general technique can be scaled down in size in order to better integrate with microtrap structures’ p. 1, right column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the ion trap of Folman et al. for the ion trap of Hendricks et al. to allow for quantum computing.
Hendricks et al. does not disclose that the housing of the ablation oven is electrically grounded.  However, Sheridan et al. disclose an ablation oven with a housing that is electrically isolated and held at a different potential then the collimation aperture plate (‘The target is a solid cylinder of calcium metal mounted inside a stainless steel block. It is electrically isolated, so that a potential difference between the target surface and the collimation aperture plate can be applied.’ p. 757, left column). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the ablation oven of Sheridan et al. for the unspecified target holder of Hendricks and to electrically ground the housing so that any positive ions formed during ablation do not leave the ablation oven, as discussed in Sheridan et al. (‘This electric field can be used to prevent charged particles created through the ablation process from passing through the aperture, thus allowing us to analyse the composition of the atomic beam.’ p. 757, left column). 
Regarding claim 16, Hendricks et al. in view of Folman and Sheridan et al. disclose the method of claim 15 further comprising: providing the source material such 
Hendricks does not disclose providing the first photon as part of a first laser signal that frequency stabilized at the first resonant frequency; and providing a second photon as part of a second laser signal.  However, Sheridan et al. discloses such a dual laser system (‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20]. Both laser beams are overlapped and collimated with a power of 500 µW for the 423 nm beam and 1 mW for the 375 nm beam.’ p. 2, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the two laser system of Sheridan et al. for the single laser set-up of Hendricks et al. so that ionization by non-resonant photons can be separately measured and eliminated as background, as discussed in Sheridan et al. (‘The double peak structure located at arrival times shorter than 12 µs consists of fast ions and slower excited state atoms which are ionised either by the electric field or through absorption of non-resonant photons at 375 nm. The distribution of ground state arrival times is visible between 12 µs and 25 µs. Fig. 5(c) shows the same ablation pulse as in Fig. 5(b) but without the resonant 423 nm laser, thus eliminating the ground state component of the total spectrum.’ p. 4, both columns).
Regarding claim 17, Hendricks et al. in view of Folman and Sheridan et al. disclose the method of claim 15 further comprising: providing the first photon as part of a first laser signal that is suitable for driving a first transition that excites the neutral atom to the first excited state, wherein the first excited state is equal to or greater than 50% and less than 100% of the energy required to excite the first neutral atom to the continuum; and providing the second photon as part of the first laser signal (fig. 8(b)).
Regarding claim 18, Hendricks et al. in view of Folman and Sheridan et al. disclose the claimed method except for controlling the fluence of the ablation pulse to control at least one of: the velocity of the first neutral atom, the rate of ablation of the source material, and the heat load at the source material.  However, Sheridan et al. discloses that velocity and rate of ablation influence ion trap loading (‘The most important figures of merit for loading ion traps are the generated flux of atoms in the ground state and their kinetic energy’ p. 5, right column), and further that the fluence controls these parameters (fig. 7 & 8 and associated text).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to control the fluence in this manner to improve ion loading.
Regarding claim 19, Hendricks et al. in view of Folman and Sheridan et al. disclose the method of claim 15 further comprising providing a first photo-ionization (PI) laser signal that includes the first photon (‘The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21]’ Hendricks, p. 2, right column or ‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state.’ Sheridan, p. 2, left column), and providing the first PI laser signal such that the first neutral atom undergoes 
Regarding claim 19, Hendricks et al. in view of Folman and Sheridan et al. disclose the method of claim 19 further comprising providing a second photo-ionization (PI) laser signal that includes the second photon (‘The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21]’ Hendricks, p. 2, right column or ‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20].’ Sheridan, p. 2, left column).
Hendricks et al. in view of Folman et al. and Sheridan et al. does not specifically disclose whether the atom undergoes a plurality of cycles.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ensure that each atom fluoresces and therefore can be detected.
Regarding claim 21, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for the housing being configured to restrict the flow of agglomerated neutral atoms toward the trapping region.  However, Hendricks does disclose that accumulation of atoms in the trapping region is problematic for small ion traps (‘One of the most significant of these is the observation that the rate at which -4 [8]. This increase is attributed to patch potentials due to the presence of contaminants on the trap electrodes. Often this contaminant material is deposited by the atom sources used to load ion traps [9].’ p. 1, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to configure the housing to restrict the flow of agglomerated neutral atoms toward the trapping region to prevent such contamination.
Regarding claim 22, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for locating the ablation oven such that the ablation oven and the trapping region are on the same side of the ion trap. However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to locate the ablation on the same side as the trapping region to minimize the travel distance of the atom.
Regarding claim 23, Hendricks et al. discloses a method for trapping an ion, the method comprising: photo-ablating a first neutral atom from a source material with an ablation pulse having a fluence that it is sufficient to ablate at least one neutral atom from the source material without inducing a plasma discharge, wherein the at least one neutral atom is characterized by a first mass (‘In the ion trap setup, ions can be loaded into the trap by irradiating the calcium target with the ablation beam whilst the photo-ionising laser is operating continuously.’ P. 4, left column, wherein ‘It is important that atoms are emitted in their electronic ground states if the photo-ionisation process is to remain isotope-selective. In practice this means that ablation must be carried out in the 2 and the repetition rate is 25 kHz’ caption for figure 4, note that the determination step found the threshold to be 600 mJ/cm2); exciting the first neutral atom to a first excited state with a first photon (‘The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16].’ P. 2, right column); ionizing the first neutral atom to create the ion by exciting the first neutral atom from the first excited state to the continuum with a second photon (fig. 8(b), also ‘Atoms passing through the centre of the trap can be photoionised in a two-photon process by light at 272nm.’ P. 2, right column); and trapping the ion in an ion trap comprising a plurality of electrodes, wherein the plurality of electrodes defines a trapping region (‘In our experimental setup we trap 40Ca+ ions’ p. 2, left column).
Hendricks et al. does not disclose that the ion trap is a microfabricated surface-electrode ion trap comprising a substrate and a plurality of electrodes disposed on the 
Hendricks et al. also does not disclose controlling the fluence to control the velocity of the at least one neutral atom within a desired range that is less than or equal to a cutoff velocity that is based on a trapping-region depth and the first mass. However, it is known at least from Sheridan et al that the atoms can only be trapped if the kinetic energy is less than or equal to the cutoff energy determined from the trapping depth (‘The trap depth, however, limits the range of the kinetic energy spectrum of the atomic beam which can be utilized for ion trap loading. If ionised within the trap centre, only ions with a kinetic energy below the depth of the trapping potential are confined’ p. 6, left column).  The cutoff velocity corresponding to this energy is determined by the atom mass.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to control the fluence to ensure the velocity of the at least one neutral atom is less than or equal to the cutoff velocity so that the ion would be trapped.
Regarding claim 24, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed method except for locating the source material in a housing of an ablation oven, the housing being electrically grounded and configured to restrict the flow of agglomerated neutral atoms towards the trapping region. However, Sheridan et al. 
Further, Hendricks does disclose that accumulation of atoms in the trapping region is problematic for small ion traps (‘One of the most significant of these is the observation that the rate at which ions are heated has been measured to increase dramatically as the trap size is reduced. Experiments have measured the heating rate to vary with trap scale, r, as strongly as r-4 [8]. This increase is attributed to patch potentials due to the presence of contaminants on the trap electrodes. Often this contaminant material is deposited by the atom sources used to load ion traps [9].’ p. 1, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to configure the housing to restrict the flow of agglomerated neutral atoms toward the trapping region to prevent such contamination.
Regarding claim 25, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for locating the ablation oven such that the 
Regarding claim 26, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the method of claim 23 further comprising providing the source material such that it is characterized by a plurality of isotopes that includes a first isotope having a resonant dipole transition characterized by a first resonant frequency (‘The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16].’ P. 2, right column).
Hendricks does not disclose providing the first photon as part of a first laser signal that frequency stabilized at the first resonant frequency; and providing a second photon as part of a second laser signal.  However, Sheridan et al. discloses such a dual laser system (‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20]. Both laser beams are overlapped and collimated with a power of 500 µW for the 423 nm beam and 1 mW for the 375 nm beam.’ p. 2, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the two laser system of Sheridan et al. for the single laser set-up of Hendricks et al. so that ionization by non-resonant photons can be separately measured and eliminated as background, as discussed in Sheridan et al. (‘The double peak structure located at arrival times shorter than 12 µs consists of fast ions and slower excited state 
Regarding claim 27, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the method of claim 23 further comprising providing a second photo-ionization (PI) laser signal that includes the second photon (‘The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21]’ Hendricks, p. 2, right column or ‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20].’ Sheridan, p. 2, left column).
Hendricks et al. in view of Folman et al. and Sheridan et al. does not specifically disclose whether the atom undergoes a plurality of cycles.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ensure that each atom fluoresces and therefore can be detected.
Regarding claim 28, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the method of claim 27 further comprising providing a second photo-ionization (PI) laser signal that includes the second photon (‘The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21]’ Hendricks, p. 2, right column or ‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is 
Hendricks et al. in view of Folman et al. and Sheridan et al. does not specifically disclose whether the atom undergoes a plurality of cycles.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ensure that each atom fluoresces and therefore can be detected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-12, 14-16, 18-20, 23, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,923,335. 
Regarding claim 9, the patented claim discloses an ion-trap system comprising: an ion trap, wherein the ion trap is a microfabricated surface-electrode ion trap comprising a substrate and a plurality of electrodes disposed on the substrate, wherein the plurality of electrodes defines a trapping region having a trapping-region depth (‘an ion trap, wherein the ion trap is a microfabricated surface-electrode ion trap having a trapping region’ claim 1); a photo-ablation system comprising: (i) an ablation oven for holding a source material comprising atoms characterized by a first mass, wherein the 
The patented claim does not specifically disclose the plurality of atoms liberated by the ablation pulse have velocities within a desired range that is less than or equal to 
Regarding claim 10, the patented claim discloses the system of claim 9 wherein the PI system includes: a first photo-ionization (PI) laser configured to provide the first photon, the first PI laser having a frequency that is equal to the first characteristic frequency; and a second PI laser configured to provide the second photon (‘herein the PI system includes: a first PI laser having the first frequency, the first PI laser being configured to enable excitation of the first neutral atom to a first excited state; and a second PI laser configured to enable excitation of the first neutral atom from the first excited state to the continuum.’ claim 2).
Regarding claim 11, the patented claim discloses the claimed invention except for a PI laser that is configured to provide each of the first and second photons.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the patented invention to use a single laser for both photons rather than the claimed two separate lasers to reduce the overall cost and size of the system.
Regarding claim 12, the patented claim discloses the system of claim 9 wherein the ablation oven is configured such that it comprises a housing having a chamber for holding the source material and an aperture that enables optical and fluidic access to the chamber, and wherein the housing is electrically conductive and electrically grounded (‘wherein the ablation oven is electrically grounded to enable ions generated 
Regarding claim 14, the patented claim discloses the system of claim 9 wherein the source material is characterized by a second fluence at which plasma generation at the source material is enabled, and wherein the first fluence is less than the second fluence (‘wherein the ablation oven is characterized by a first fluence at which photo-ablation of a first neutral atom from the source material is enabled, and wherein the ablation oven is characterized by a second fluence at which plasma generation at the source material is enabled,’ claim 1).
Regarding claim 15, the patented claim discloses trapping an ion by: locating a source material in a housing of an ablation oven, the housing being electrically grounded (‘wherein the ablation oven is electrically grounded’ claim 1); photo-ablating a first neutral atom from the source material with an ablation pulse having a fluence that it is sufficient to ablate at least one neutral atom from the source material without inducing a plasma discharge (‘wherein the ablation oven is characterized by a first fluence at which photo-ablation of a first neutral atom from the source material is enabled, … a second fluence at which plasma generation at the source material is enabled, … provide an ablation pulse having a fluence that is equal to or greater than the first fluence and less than the second fluence;’ claim 1); exciting the first neutral atom to a first excited state with a first photon (‘he first PI laser being configured to enable excitation of the first neutral atom to a first excited state’ claim 2); ionizing the first neutral atom to create the ion by exciting the first neutral atom from the first excited state to the continuum with a second photon (‘and a second PI laser configured to 
The patented claim does not specify the step of trapping the ion in the ion trap, and further patents the elements as a system rather than a method.  However, it would have been obvious to trap the ion in the ion trap because this is the purpose of an ion trap, and further the method is obvious over a device if that device carries out the process during normal operation, see MPEP 2112.02.
Regarding claim 16, the patented claim discloses the method of claim 15 further comprising: providing the source material such that it is characterized by a plurality of isotopes that includes a first isotope having a resonance characterized by a first resonant frequency (‘wherein the source material is characterized by a plurality of isotopes, each isotope having a different resonant frequency,’ claim 2); providing the first photon as part of a first laser signal that frequency stabilized at the first resonant frequency (‘a first PI laser having the first frequency, the first PI laser being configured to enable excitation of the first neutral atom to a first excited state;’ claim 2); and providing the second photon as part of a second laser signal (‘a second PI laser configured to enable excitation of the first neutral atom from the first excited state to the continuum.’ claim 2).
The patented claim does not specify that the resonance is a dipole transition resonance, but the more generic resonance claim encompasses dipole transition resonances.
Regarding claim 18, the patented claim discloses the claimed invention except for controlling the fluence of the ablation pulse to control at least one of: the velocity of the first neutral atom, the rate of ablation of the source material, and the heat load at the source material.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to control the fluence to control the velocity to ensure that the liberated atom reaches the trapping region.
Regarding claim 19, the patented claim discloses the method of claim 15 further comprising providing a first photo- ionization (PI) laser signal that includes the first photon and providing the first PI laser signal such that the first neutral atom undergoes photon absorption during exposure of the first neutral atom to the first PI laser signal (‘a first PI laser having the first frequency, the first PI laser being configured to enable excitation of the first neutral atom to a first excited state;’ claim 2).
The patented claim does not disclose a plurality of photon absorption-emission cycles during exposure of the first neutral atom to the first PI laser signal. However, it is common in the art to expose an atom to a laser signal such that the atom undergoes a plurality of photon absorption-emission cycles during exposure.  It would have been obvious to a person having ordinary skill in the art to expose long enough for a plurality of cycles because this may be necessary in order for the atom to have enough time to reach the trapping region.
Regarding claim 20, the patented claim discloses the method of claim 19 further comprising providing a second PI laser signal that includes the second photon, and providing the second PI laser signal such that the first neutral atom undergoes photon absorption during exposure of the first neutral atom to the second PI laser signal (‘a second PI laser configured to enable excitation of the first neutral atom from the first excited state to the continuum.’ claim 2).
The patented claim does not disclose a plurality of photon absorption-emission cycles during exposure of the first neutral atom to the second PI laser signal. However, it is common in the art to expose an atom to a laser signal such that the atom undergoes a plurality of photon absorption-emission cycles during exposure.  It would have been obvious to a person having ordinary skill in the art to expose long enough for a plurality of cycles because this may be necessary in order for the atom to reach continuum.
Regarding claim 23, the patented claim discloses trapping an ion, the method comprising: photo-ablating a first neutral atom from a source material with an ablation pulse having a fluence that it is sufficient to ablate at least one neutral atom from the source material without inducing a plasma discharge, wherein the at least one neutral atom is characterized by a first mass (‘wherein the ablation oven is characterized by a first fluence at which photo-ablation of a first neutral atom from the source material is enabled, … a second fluence at which plasma generation at the source material is enabled, … provide an ablation pulse having a fluence that is equal to or greater than the first fluence and less than the second fluence;’ claim 1); exciting the first neutral atom to a first excited state with a first photon (‘the first PI laser being configured to 
The patented claim does not specify the step of trapping the ion in the ion trap, and further patents the elements as a system rather than a method.  However, it would have been obvious to trap the ion in the ion trap because this is the purpose of an ion trap, and further the method is obvious over a device if that device carries out the process during normal operation, see MPEP 2112.02.
The patented claim also does not disclose controlling the fluence to control the velocity of the at least one neutral atom within a desired range that is less than or equal to a cutoff velocity that is based on a trapping-region depth and the first mass.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to control the fluence in this manner to prevent the atom from moving past the trapping region before ionization.
Regarding claim 26, the patented claim discloses the method of claim 23 further comprising: providing the source material such that it is characterized by a plurality of isotopes that includes a first isotope having a resonance characterized by a first 
The patented claim does not specify that the resonance is a dipole transition resonance, but the more generic resonance claim encompasses dipole transition resonances.
Regarding claim 27, the patented claim discloses the method of claim 23 further comprising providing a first photo- ionization (PI) laser signal that includes the first photon, and providing the first PI laser signal such that the first neutral atom undergoes photon absorption during exposure of the first neutral atom to the first PI laser signal (‘a first PI laser having the first frequency, the first PI laser being configured to enable excitation of the first neutral atom to a first excited state;’ claim 2).
The patented claim does not disclose a plurality of photon absorption-emission cycles during exposure of the first neutral atom to the first PI laser signal. However, it is common in the art to expose an atom to a laser signal such that the atom undergoes a plurality of photon absorption-emission cycles during exposure.  It would have been obvious to a person having ordinary skill in the art to expose long enough for a plurality 
Regarding claim 28, the patented claim discloses the method of claim 27 further comprising providing a second PI laser signal that includes the second photon, and providing the second PI laser signal such that the first neutral atom undergoes photon absorption during exposure of the first neutral atom to the second PI laser signal (‘a second PI laser configured to enable excitation of the first neutral atom from the first excited state to the continuum.’ claim 2).
The patented claim does not disclose a plurality of photon absorption-emission cycles during exposure of the first neutral atom to the second PI laser signal. However, it is common in the art to expose an atom to a laser signal such that the atom undergoes a plurality of photon absorption-emission cycles during exposure.  It would have been obvious to a person having ordinary skill in the art to expose long enough for a plurality of cycles because this may be necessary in order for the atom to reach continuum.
Claims 13, 21-22, and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,923,335 in view of claim 8 of U.S. Patent No. 10,923,335. 
Regarding claim 13, the patented claims disclose the patented claim discloses the system of claim 12 (patented claim 2) wherein the housing is configured to restrict the flow of agglomerated neutral atoms toward the trapping region (‘wherein the housing is configured to restrict the flow of agglomerated neutral atoms toward the trapping region.’ claim 8).
Regarding claim 21, the patented claims disclose the system of claim 15 (patented claim 2) further comprising locating the source material in an ablation oven that includes a housing that is configured to restrict the flow of agglomerated neutral atoms toward the trapping region (patented claim 8).
Regarding claim 22, the patented claims disclose the claimed invention except for locating the ablation oven such that the ablation oven and the trapping region are on the same side of the ion trap.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to locate the ablation on the same side as the trapping region to minimize the travel distance of the atom.
Regarding claim 24, the patented claims disclose the method of claim 23 (patented claim 2) further comprising locating the source material in a housing of an ablation oven (‘method of claim 23 further comprising locating the source material in a housing of an ablation oven, the housing being electrically grounded and configured to restrict the flow of agglomerated neutral atoms toward the trapping region.’ claim 1), the housing being electrically grounded (‘wherein the ablation oven is electrically grounded’) and configured to restrict the flow of agglomerated neutral atoms toward the trapping region (‘wherein the housing is configured to restrict the flow of agglomerated neutral atoms toward the trapping region.’ claim 8).
Regarding claim 25, the patented claims disclose the claimed invention except for locating the ablation oven such that the ablation oven and the trapping region are on the same side of the ion trap.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to locate the ablation on the same side as the trapping region to minimize the travel distance of the atom.
Claims 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,923,335 in view of claim 3 of U.S. Patent No. 10,923,335. 
Regarding claim 17, the patented claims disclose the method of claim 15 (patented claim 2) further comprising: providing the first photon as part of a first laser signal that is suitable for driving a first transition that excites the neutral atom to the first excited state, wherein the first excited state is equal to or greater than 50% and less than 100% of the energy required to excite the first neutral atom to the continuum (‘wherein the PI system includes a first PI laser that is configured to (1) drive a transition of the first neutral atom to a first excited state with a first photon, the first excited state being equal to or greater than 50% and less than 100% of the energy required to excite the isotope to the continuum’ claim 3); and providing the second photon as part of the first laser signal (‘wherein the PI system includes a first PI laser that is configured to … excite the first neutral atom from the first excited state to the continuum with a second photon.’ claim 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881